Order entered August 22, 1966, granting motion for reargument, and, upon reargument, vacating judgment entered June 24, 1966, unanimously reversed, on the law and the facts, with $30 costs and disbursements to appellant, and judgment reinstated. Judgment was entered pursuant to a stipulation settling an action. The stipulation provided for the entry of judgment if any of its terms was- not complied with. Concededly, a confession of judgment by the guarantors of certain notes, one of the terms of the stipulation, was not delivered. Defendant had ample notice and opportunity to make *654delivery and the failure must be deemed deliberate. Concur —■ Stevens, J. P., Steuer, Capozzoli and Rabin, JJ.